Citation Nr: 0418182	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 40 percent for service-connected varicose veins and 
thrombophlebitis, left leg.

2.  Entitlement to service connection for degenerative 
arthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1942 
until October 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned an increased disability 
rating of 40 percent for varicose veins and thrombophlebitis, 
left leg and denied service connection for degenerative 
arthritis, left knee.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, in his 
January 2003 statement in support of claim (VA Form 21-4138), 
reasonably raised the issue of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  In January 2003, the RO subsequently provided the 
appellant with a VCAA notification letter as well as a formal 
application for TDIU benefits (VA Form 21-8940).  To date, 
the appellant has not submitted such formal application for 
TDIU benefits.  As such, the issue of entitlement to TDIU is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for 
degenerative arthritis, left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected varicose veins and 
thrombophlebitis, left leg is manifested by subjective 
complaints of pain, fatigue, cramping, and difficulty walking 
and standing.  The objective medical evidence shows large, 
palpable varicose veins, edema 2+, left lower extremity, 
stasis pigmentation, the absence of ulcers, and the use of 
compression stockings.

2.  The appellant is currently receiving a 40 percent 
schedular disability rating for service-connected varicose 
veins and thrombophlebitis, left leg.

3.  The appellant does not have persistent ulceration.


CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 
40 percent for varicose veins and thrombophlebitis, left leg 
are not satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, and 4.104, Diagnostic Code 7121 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
increased rating for service-connected varicose veins and 
thrombophlebitis, left leg.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The August 2002 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claim.

The appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated on November 6, 2001 and November 14, 
2001.  The letters informed the appellant what evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board additionally notes that the November 2001 duty to 
assist letters informed the appellant of the legal 
requirements of an increased rating claim.

With respect to the timing of the notification letters, the 
Board notes that the duty to assist letters were provided to 
the appellant in November 2001, or prior to the initial 
adjudication of the appellant's claim in August 2002.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested the appellant's service medical records from the 
National Personnel Records Center (NPRC).  The record also 
includes VA examination records, private medical records, 
photographs, and the appellant's own contentions.  
Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
The Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.

Under the VCAA, the duty to assist also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The appellant in this case was previously afforded a VA 
examination in December 2001 with respect to the issue on 
appeal.  The Board additionally notes that the appellant 
contends that his VA examination was insufficient.  However, 
as discussed in detail below, the Board finds that a VA 
reexamination is not necessary because there exists 
sufficient medical evidence to decide the appellant's claim.
Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Increased Disability Rating Greater 
than 40 Percent for Varicose Veins and Thrombophlebitis, Left 
Leg

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant's service-connected varicose veins and 
thrombophlebitis, left leg is evaluated pursuant to 
Diagnostic Code 7121.

The current 40 percent disability rating requires:

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent 
ulceration.

A 60 percent disability rating requires:

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration.

The schedular maximum 100 percent disability rating requires:

		Massive board-like edema with constant pain at 
rest.

The Board has thoroughly reviewed all of the evidence of 
record, including the appellant's own contentions and 
photographs, VA medical records, VA examination records, and 
private medical records.  However, the objective medical 
evidence of record shows that the appellant is not entitled 
to an increased disability rating greater than 40 percent for 
his service-connected varicose veins and thrombophlebitis, 
left leg.  For example, the December 2001 VA examiner noted 
the appellant's subjective complaints of pain, fatigue, 
cramping, and difficulty walking and standing.  Upon physical 
examination, the VA examiner also noted large, palpable 
varicose veins, edema 2+ of the left lower extremity, stasis 
pigmentation, and the use of compression hose.  The December 
2001 VA examiner also specifically noted the absence of 
ulcers and that the appellant's edema was neither board-like 
nor persistent.  Accordingly, an increased rating of 60 or 
100 percent pursuant to Diagnostic Code 7121 is not warranted 
in this case in the absence of findings that indicate 
persistent and/or board-like edema and persistent ulceration.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (2003).

The Board additionally notes that the appellant contends that 
the December 2001 VA examination was inadequate because the 
doctor never interviewed the appellant or examined his left 
leg.  As previously discussed, the December 2001 VA 
examiner's findings clearly indicate that a physical 
examination of the appellant's left leg was conducted in 
December 2001.  Furthermore, the December 2001 VA examination 
records also show that the examiner reviewed the appellant's 
c-file prior to conducting the physical examination of the 
appellant.  Therefore, the Board finds the appellant's 
contention unpersuasive and thus the VA examination is 
adequate for rating purposes.

With respect to the appellant's photographs and contentions 
that his varicose veins and thrombophlebitis, left leg is 
worse than the current 40 percent disability rating, the 
appellant, as a layperson without medical training, is simply 
not qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, increased 
ratings of 60 or 100 percent are similarly not warranted 
based upon the appellant's own contentions.

The record also contains private medical records dated from 
February 2003 to April 2004 as well as VA medical records.  
The Board has thoroughly reviewed the appellant's private 
medical records as well as his VA medical records and they 
too do not support an increased rating of either 60 or 100 
percent for the appellant's varicose veins and 
thrombophlebitis, left leg.  For example, the appellant's 
private medical records do not mention the current severity 
of his varicose veins and thrombophlebitis, left leg.  
Rather, these records specifically detail the appellant's on 
going treatment for metastic renal cell cancer and thyroid 
metastic disease.

Similarly, the appellant's VA medical records also show that 
the appellant is not entitled to an increased rating of 
either 60 or 100 percent for his varicose veins and 
thrombophlebitis, left leg.  Although these VA medical 
records do indicate left leg pain and swelling on several 
occasions throughout 2001, such findings were also noted at 
the December 2001 VA examination.  The Board additionally 
notes that the appellant contends that he does have 
ulceration of the left leg despite the December 2001 VA 
examiner's finding of "no ulcers".  The appellant's 
September 2001 VA medical records show that he has "no 
erosions or ulcers", but that he does have extensive, 
violaceous scaling, and shiny eruptions on the legs due to an 
adverse drug reaction.  Therefore, the Board finds that the 
appellant's VA medical records do not indicate that a 60 or 
100 percent rating is warranted for his varicose veins and 
thrombophlebitis, left leg.  In fact, the appellant's VA 
medical records dated in September 2001 even seem to suggest 
that a portion his left leg syptomatology may be attributable 
to an adverse reaction to his hypertension medication.

Therefore, the Board concludes that the requirements of 
38 C.F.R. § 4.3, the objective medical evidence, and the 
appellant's statements regarding his symptomatology shows 
disability that more nearly approximates his current 40 
percent disability rating.  See 38 C.F.R. § 4.7.  As 
previously discussed, the appellant has large, palpable 
varicose veins, edema 2+ of the left lower extremity, stasis 
pigmentation, and he uses compression hose.  However, his 
edema is not board-like or persistent and persistent 
ulceration was not shown.  As such, a disability rating 
greater than 40 percent for his varicose veins and 
thrombophlebitis, left leg is not warranted and there exists 
no reasonable doubt that could be resolved in his favor.

ORDER

Entitlement to an increased disability rating greater than 40 
percent for service-connected varicose veins and 
thrombophlebitis, left leg is denied.


REMAND

The Board initially notes that in October 2001 the appellant 
filed a claim for service connection for degenerative 
arthritis, left knee.  In August 2002, the RO denied service 
connection for degenerative arthritis, left knee.  The 
appellant subsequently filed a timely notice of disagreement 
with the RO's decision denying service connection for 
degenerative arthritis, left knee in January 2003.  The 
appellant was not provided a statement of the case with 
respect to the denial of service connection for degenerative 
arthritis, left knee.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  Thus, remand for issuance of a statement of the case 
on this issue is necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly this case is REMANDED for the following:

The RO must issue a statement of the case, 
containing all applicable laws and 
regulations, on the issue of entitlement to 
service connection for degenerative 
arthritis, left knee.  The appellant should 
also be advised of the time period in which 
to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



